          Case 1:21-cv-10895-MLW Document 12 Filed 07/20/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
 _____________________________
 KYROS LAW GROUP LLC            )
            Plaintiff,          )
                                )
      vs.                       )
                                )    C.A. No.: 1:21-cv-10895
MICHAEL PATRICK FEENEY, and)
FEENEY LAW FIRM,                )
           Defendants.          )
______________________________)

            PLAINTIFF’S MOTION FOR LEAVE TO AMEND COMPLAINT
                        PURSUANT TO Fed. R. Civ. P. 15(a)

      NOW COMES the Plaintiff, Kyros Law Group, LLC (“KLG”) in the above-captioned

matter and respectfully requests that the Court allow an amendment to the Complaint pursuant to

FRCP 15(a).

      The Proposed amendment would add additional facts concerning allegations of fraudulent

concealment pursuant to M.G.L. c. 60, § 12, and as more fully set forth in the Plaintiff’s

accompanying Memorandum in Support of this Motion.

                                           Respectfully submitted:

                                           Kyros Law Group LLC,
                                           By Its Attorney,

7-20-21                                    /s/ S. James Boumil, Esq.
Date                                       S. James Boumil, Esq. (BBO#050940)
                                           120 Fairmount Street
                                           Lowell, MA 01852
                                           Tel: 978-458-0507
                                           Email: SJBoumil@Boumil-Law.com
         Case 1:21-cv-10895-MLW Document 12 Filed 07/20/21 Page 2 of 2




 CERTIFICATE OF GOOD FAITH CONFERENCE; CONFERRED BUT UNABLE TO
             RESOLVE ISSUES PRESENTED IN THE MOTION

Pursuant to Rule 7.1(a)(2), I hereby certify that counsel for the movant has conferred with all
parties or non-parties who may be affected by the relief sought in this motion in a good faith
effort to resolve the issues but has been unable to resolve the issues. The conference was held
by telephone, by agreement, on July 13, 2021 at 4:00 p.m.


                                CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on the 20th day of July, 2021, I caused to be served
a copy of the foregoing document by electronic filing through the Court’s ECF system on the
following:

Marc E. Finkel, Esq.
Jeffrey L. Alitz, Esq.
Matthew Schwartz, Esq.
Freeman Mathis & Gary, LLP
60 State Street, 6th Floor
Boston, MA 02109




                                             /s/ S. James Boumil
                                             S. James Boumil




                                                 2
